Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leone, J.), rendered September 19, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The sole claim of error on this appeal has not been preserved for appellate review as a matter of law (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Dordal, 55 NY2d *622954; People v Gonzalez, 102 AD2d 895). In any event, we decline to exercise our interest of justice jurisdiction as we do not believe that the prosecutor’s remarks in summation were so improper as to require the granting of a new trial (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). Mangano, J. P., Kunzeman, Kooper and Spatt, JJ., concur.